DETAILED ACTION
Response to Arguments
Applicant's proposed amendment & oral arguments heard on 24FEB2022 have been fully considered and are persuasive.
Applicant argued that the inclusion of the allowable subject matter of claim 26 (i.e., the pressurizing component) into the independent claim(s) 22 and amendment of dependent claim 26 for matters of form introduced by the amendment of the independent claim places the application in condition for allowance (see Interview Summary for details). The Examiner is in agreement, noting that the previous rejections are rendered moot and the finality of the previous Office Action is withdrawn in accordance with 37 C.F.R. 1.116(b)(1) and MPEP 706.07(E) in view of the following Examiner's Amendment directed theretowards.
The Examiner further notes that support for the amendment can be found in at least [0019] & [0051] and that claim interpretation is in view of the disclosure thereof, noting in particular that the pressurizing component may exemplary be a pressurizing bladder ([0019]) and/or a pressurizing baffle such as an expandable bellows/piston ([0051]), and therefore the previous interpretation of pressure regulating via a temperature changing component would be unreasonable in view of the disclosure.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY John Linderman (24420) on 24FEB2022.
The application has been amended as follows: 	
CLAIMS
	22. (Currently Amended) A method for inspecting railroad rail ultrasonically comprising the steps of:
providing a wheel assembly having a tire filled with an ultrasonic coupling fluid and mounted for rotation on an axle for rolling contact with a head of an underlying rail of the railroad, the tire being made 
placing an ultrasonic transducer within the tire for propagating an ultrasonic beam through the coupling fluid and the tire into the head of the underlying rail, and for receiving ultrasonic waves reflected back from defects in the underlying rail;
rolling the wheel assembly along a railroad rail with the tire in contact with the head of the rail while the transducer is activated in an inspection operation; and 
pressurizing the ultrasonic coupling fluid within the tire to a regulated pressure during the inspection operation utilizing a pressurizing component.

26.  (Currently Amended)  A method for inspecting railroad rail ultrasonically as defined in Claim 22 wherein the is mounted within the wheel assembly.

An additional Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
MPEP 1302.04 states that an examiner’s amendment may be used to correct informalities in the body of the written portions of the specification as well as all errors and omissions in the claims, and MPEP 714(II)(E) states that authorization from the applicant or attorney/agent of record and appropriate extensions of time are not required if the changes are not substantive (e.g., corrections of format errors or typographical errors). The Examiner notes that the following amendment is considered by the Examiner to be non-substantive and merely corrects for a typographical error. The application has been amended as follows:
CLAIMS
Please amend the typographical error in claim 15 to remove the extraneous period following “and” in the third to last line thereof (i.e., “and[[.]]”).


Allowable Subject Matter
Claim(s) 1-27 is/are allowed.
The following is the Examiner’s statement of reasons for allowance:
The Reasons for Allowance for claims 1-21 is as previously indicated in the Office Action dated 02/23/2022.
Regarding independent claim 22, the reason for allowance is substantially similar to the reason for indicating allowable subject matter of previous claim 26 as previously put forth in the aforementioned previous Office Action.
Dependent claim(s) of allowed claim(s) is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856